Jason Matecki

Case 2:21-cv-00268-WBS-DMC Document1 Filed 02/11/21 Page 1 of 26
Register No. 72821-097
FCI Herlong Satellite Camp

rei FILED

Herlong CA 96113 FEB 1 1 2021

Petitioner in Propria Persona

} $9 ween srw oe ger

CLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

 

DEPUTY CLERK

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

Case no. 221 -W-268 Dm ce Cac)

PETITION FOR WRIT OF HABEAS
CORPUS UNDER 28 U.S.C. §2241

JASON MATECKI,
Petitioner,

Ve
FIRST STEP ACT OF 2018

EARNED TIME CREDITS UNDER
18 U.S.C. §3632(d)

PAUL THOMPSON, WARDEN,

Na ee ee ee ta eae te we

Respondent.

PARTIES, JURISDICTION AND EXHAUSTION OF REMEDIES

Petitioner Jason Matecki ("Petitioner"), a federal prisoner in propria
persona, files this Petition pursuant to 28 U.S.C. §2241, since this Petition
relates to the performance of his sentence. The Court Hassubject matter
jurisdiction under 28 U.S.C. §1331, and this Court is the appropriate
venue since Petitioner is incareerated in Herlong, California. Paul
- Thompsoniis sued in his capacity of custodian in his role as Wardan of
FCI Herlong.

The prudential requirement to exhaust administrative remedies is
excused under three separate doctrines. The Petitioner is challenging
herein an established policy of the Federal Bureau of Prisons (the "BOP")
that time credits earned under 18 U.S.C. §3632(d) cannot be applied towards
the transfer of prisoners under 18 U.S.C. §3624(g) until January 15, 2020.

(Both of these Code sections were enacted as part of the First Step Act of
Case 2:21-cv-00268-WBS-DMC Document1 Filed 02/11/21 Page 2 of 26

2018.) Under the futility doctrine, a prisoner need not exhaust admin-
itrative remedies when he challenges an established BOP policy. Fraley
v. United States, 1 F. 3d 924, 975 (9th Cir. 1991). See also Fagiolo v.
Smith, 326 F. Supp 2d 589, 590 (MDPA 2004).

Secondly, exhaustion is not required with respect to claims which turn
solely on questions of statutory construction. Coleman v. U.S. Parole Comm'n,
644 F. Appx 159, 162 (3d Cir. 2016). Petitioner must file this Petition
solely because the Réspondent refuses to release him immediately to home
confinement, halfway house or early release to supervised release; that
refusal is grouridéd on Respofdent's erroneous interpretation of the FSA.
Specifically, Respondent claims it is not required to implement the FSA
until January 15, 2022. Finally, a prisoner will be excused from exhaustion
of administrative remedies when he will suffer irreparable injury were he to
attempt to fully exhaust remedies. Respondent's administrative remedy process,
as set forth in 28 CFR 542.10 et seq., require a prisoner to grieve his
remedies with his local Unit Team (which Petitioner has already attempted,
see Exhibit 1) then appeal to the warden, and then successively to the
Regional Office and the Central Office. The time period for the warden's
response is 20 days plus an additional 20 days With extension; the appeal
process can be up to 60 days at the Regional and Central Office levels each

after the appeal is logged in. Typically, the Region and the Central Office

 

delay at least 30 days to log in appeals. Petitioner's fruitless attempts

to persuade Respondent to change its established policy position would

delay him relief for at least 6 months, during which time Petitioner should
have already been released from incarceration under the provisions of the FSA.
This demonstrates irreparable injury. And, as shown below, since the earning

and application of time credits under the FSA is non-discretionary on the
Case 2:21-cv-00268-WBS-DMC Document1 Filed 02/11/21 Page 3 of 26

part of Respondent, Petitioner has a protected liberty interest in his
release under the FSA's time credit system. See, Richardson v. Joslin,
501 F. 3d 415, 419 (5th Cir. 2007)("Where the statute grants the prison
administration discretion, the government has conferred no right on the
inmeite.") In this case, as shown below, the Respondent has no discretion '
in this matter, and has a protected liberty interest.

STATEMENT OF THE CASE

Petitioner is serving a 75-month sentence for violatton of 21 U.S.C.
§841(a). A first-time offender, his sentence ends on September 10, 2022
with the application of his good conduct credits. He has a clean disciplinary
record’ while incarcerated, and has been assigned to halfway house commencing
on September 10, 2021--just eight months away. His home confinement eligi-
bility date is March 10, 2022. That is, §3624(c)(2), the Respondent is
required, to the extent practicable, to transfer Petitioner to home confine—
ment on that latter date. Petitioner is requesting herein that the
Respondent rélease Petitioner immediately to either "prerelease custody”)
(defined in §3624(g)(2) as either halfway house or home confinement) or
to early release to supervised release, because, as of the date of this
Petition, he has already earned enough time credits to obligate Respondent
to do so.

The FSA created a program under which “eligible” prisoners (those who
have not committed one of a number of enumerated offenses or who are not
under an order of deportation) to earn time credits by participating in
“evidence-based recidivism reduction programs” (hereinafter, “Programming” )
or “productive activities” (hereinafter “Activities"). Programming is
defined in §3635 to include classes which have been proven effective at
reducing recidivism; Activities are therein defined as group or individual
activities which are calculated to assist prisoners to maintain their

3
Case 2:21-cv-00268-WBS-DMC Document1 Filed 02/11/21 Page 4 of 26

low or minimum risk of recidivism. The FSA imposed three significant
deadlines upon the Respondent with respect to the law's implementation.

First, a Risk and Needs Assessment System ("RNAS") was required to be
established by July 19, 2019. RNAS was published on time and provides the
BOP with a framework to assess, and periodically reassess, the recidivism
risk for each prisoner, utilizing the PATTERN risk assessment tool.
Respondent then had 210 days, or January 15, 2020, to assess each prisoner
via PATTERN as High, Medium, Low or Minimum risk. Inmates can lower their
risk category by faithfully participating in Programming. Petitioner was
assessed prior to January 15, 2020 as being “eligible” to earn time
credits and having “Minimum” risk of recidivism. That assessment was
confirmed at his subsequent team meetings on February 11, 2020 and
January 3, 2021.

The final deadline imposed by the FSA is January 15, 2022. By that
date, the Respondent must make Programming and Activities available for
100% of prisoners in its custody, and before that date, under §3621(h)(3),
must prioritize the availability of Programs and Activities to those
prisoners who are closest to being released. Notwithstanding such deadline,
§3621(h) provides that if any prison facility already offers Programming
and Activities as of December 21, 2018, prisoners can earn time credits
immediately and begin to apply them immediately as well. And §3621(h)(1)(B)
also requires the Respondent, beginning on January 20, 2020, to “begin to
expand the effective evidence-based recidivism reduction programs and
productive activities it offers and add any new evidence-based recidivism
reduction programs and productive activities necessary to effectively

implement the System." Subdivision (C) requires the Respondent, no later
Case 2:21-cv-00268-WBS-DMC Document1 Filed 02/11/21 Page 5 of 26

than January 20, 2020, to begin to implement the time credit system,
“while prisoners are participating in and completing the effective
evidence-based recidivism reduction programs and productive activities."

Uhder §3632(d)(4)(B), a prisoner cannot begin to earn time credits
until his sentence commences under 18 U.S.C. §3585(a) (after he is designated
to the penal facility at which he will serve his sentence) and in no event
prior to the date of the FSA's enactment, on December 21, 2018 is a prisoner
able to earn time credits for Programming.

The meaning of the above statutory provisions is clear and unambiguous.
Any prisoner can begin to earn time credits beginning on the later of
December 21, 2018 or the day he arrives at his place of incarceration. As
of December 21, 2018, Petitioner was already at Sheridan FCI, dutifully
earning time credits through his participation in Programming and
Activities. He was able to do so, regardless of whether inmates at other
BOP facilities had access to such activities. And once earned, the time
credits can be used.

Under 3632(d)(4)(A), eligible prisoners, such as Petitioners, earn
10 days of time credits “for every 30 days of successful participation in
evidence-based recidivism reduction programming or productive activities,"
but prisoners who have been assessed as Low or Minimum for the last two
assessments earn 15 days of time credits for each 30 days of participation.
The operative verb in subsection (A) is "shall." If an eligible inmate
successfully participates, the BOP has no discretion. It must award the
10 or 15 days of time credits. Petitioner, having been assessed as “Minimum”
for all of his assessments, and having completed Programming and Activities
assigned by his Unit Team for 25 months, has now earned 12.5 months of time

credits.
Case 2:21-cv-00268-WBS-DMC Document1 Filed 02/11/21 Page 6 of 26

The utilization of time credits is governed by §3624(g). Under subsection
(g), at the point at which a Low or Minimum risk prisoner has accumulated
a number of time credit days equal to the number of days remaining in
his period of incarceration, the Respondent is required to release that
prisoner to either pre-release custody or up to 12 months of early
release to supervised release. The Attorney General is required to issue
guidelines by §3624(g)(6) to determine whether a particular Minimum or
Low risk prisoner is sent to home confinement, halfway house or early release
to supervised release. To date, the Attorney General has not complied with
this Congressional mandate. Because the Respondent's duty to award time
credits and to apply them is mandatory, not discretionary under the FSA,
Petitioner has a vested liberty interest in his release for his time credits
earned to date.

Medium and High risk prisones may only use time credits if they
satisfy the warden that they have made a good faith effort to reduce their
recidivism levels and are not deemed to be a danger to the public.

Another critical provision of the FSA is found in” §3632(d)(6): The
incentives described in this subsection [d] shall be in addition to any other
rewards or incentives for which a prisoner may be eligible." This provision
makes clear that the benefits of the time credit system are cumulative to other
rewards or incentives which the Respondent offers to prisoners under existing law.

LEGAL ARGUMENT

The foregoing statutory provisions, as applied to Petitioner's factual
situation, require that the Respondent transfer him immediately to either
home confinement, halfway house, or early release to supervised release
but as to the latter only as to 12 months.

Petitioner's Programming and Activities for the past 25 months are

set forth in the attached Exhibit 2. In addition, as set forth in the
Case 2:21-cv-00268-WBS-DMC Document1 Filed 02/11/21 Page 7 of 26

accompanying Declaration, for nearly all of these 25 months while he

was not in holdover pending transfer, Petitioner was also working full time

for his places of incarceration. Petitioner submits that his prison job

by itself satisfies the “productive activities” definition. As an inmate
assessed as having Minimum recidivism risk for the last two assessments, he

has earned 12.5 months of time credits. Given that his halfway house assignment
is less than eight months away, he is already overdue for transfer. This
establishes standing and ripeness of Petitioner's claims.

Petitioner's release date of Septeinber 10, 2022 includes 337 days of
credit for good conduct under §3624(b). This good conduct time is a “reward
or incentive” offered to Petitioner and other prisoners for not engaging
in conduct which violates BOP rules. Petitioner was also awarded halfway

house. This is a “reward or incentive,” since in order to be awarded
halfway house, an inmate must also abstain from serious disciplinary
infractions and also must, as did Petitioner, agree to participate in
the Respondent's Inmate Financial Responsibility Plan. Alternatively, even
if he were not awarded halfway house, Petitioner would be entitled to
6 months of home confinement prior to September 10, 2022 because he has
demonstrated, by his exemplary conduct in prison, that he is a “low risk"
prisoner. That is also a “reward or incentive.”

There is a good reason for the stacking provision in §3632(d)(6). There
would be no incentive, or scant incentive, for a prisoner to participate
in Programming or Activities if the time credits he was thereby awarded
overlapped with the good conduct time, halfway house time or 6 months'
home confinement time which he is otherwise entitled to. The same holds for

the good conduct time of 54 days per year. Certainly Congress intended to

make the earned credit system have real, legal effect; it did not intend,
Case 2:21-cv-00268-WBS-DMC Document1 Filed 02/11/21 Page 8 of 26

it should be presumed, that Congress or indeed any legislative body
does not intend to enact laws which have no effect.

Based on the BOP's proposed rules published on November 25, 2020,
at page 75,268 of the Federal Register, Petitioner understands that the
Respondent seeks to enact regulations which do not respect the intent of
Congress, as such intent is set forth in the unambiguous words of the FSA.
Respondent asserts in its proposed new rules 28 CFR 542.40 to 542.42 inclusive,
that no time credits may be earned prior to January 15, 2020; that Respondent is
under no obligation to apply time credits to any prisoner until January 13,
2022; that only a narrow list of Activities approved by it on and after
Janaury 15, 2020 can be the basis of awarding time credits; that the time
credits which Petitioner earned in reliance on the assurances of his Unit
Teams at Sheridan and*Taft Correctional Itistitution are worthless (see
Declaration 42); and that one “day” of Programming and/or Activitites
consists of eight hours of logged time.

These assertions fail the standard set forth in Chevron USA, Inc. v.
NRDC, 467 U.S. 837 (1984): the agency must give effect to the unambiguously
expressed intent of Congress. Later, the Supreme Court clarified the Chevron
doctrine when it stated that an agency's interpretation of a statute will not
be entitled to any deference if it leads to futile or absurd results, or is
plainly at variance with the policy of the legislation as a whole. See,

EEOC v. Commercial Office Products, 486 U.S. 107, 120 (1988).

 

In Goodman v. Ortiz, 2020 US Dist LEXIS 153874 (DNJ August 25, 2020) the
court rejected the Respondent's objection to the prisoner's usage of four
months of time credits earned by him from October 2019 through June 2020. The
New Jersey district court also stacked the four months of earned time
credits with the prisoner's ten weeks of halfway house. The court reasoned that
the Resporident's interpretation of the FSA was contrary to the plain language
of the statute and was unfair to the prisoner.

8
Case 2:21-cv-00268-WBS-DMC Document1 Filed 02/11/21 Page 9 of 26

Goodman has been cited with approval by the district of South Dakota
in O'Bryan v. Cox, 4:20-cv-04183-LLP (DSD January 12, 2021). In Goodman, |
Respondent did not raise its argument that one day of Programming or
Activities participation is completed only upon eight logged hours of
time. This is a new interpretation only advanced in connection with the
notice of proposed rulemaking. But this interpretation is contrary to the
intent of Congress and also leads to a futile and absurd result. No prisoner
has enough hours in the day to participate in more than 2 or 3 hours of
classes. Every prisoner not under medical exemption must work a full time
job. Prisoners must also maintain sanitation of their quarters and care for
their own personal hygtene, and sleep. Prisoner time is also limited by
restrictions on yard movement, and up to 6 standing counts per day, when
presence in the housing unit is required. Scheduling Programming or Activities
faces the same obstacles attendant to a college or university scheduling
classes.

But imagine that a very motivated prisoner was able to participate in
an average of 2.5 hours of Programming or Activities each day. That would
equal 75 hours a month, or 900 hours a year. that would equal 112 “days”
as calculated by Respondent, or at most, only 37 days off his sentence
every calendar year, as opposed to the one-third off possible as the statute
is written. Note that the FSA did not state that 8 hours or 3 days of
participation resulted in 1 day of credits. Congress did not make the
measurement strictly quantitative,  couching the statute in terms of general
compliance and in a thethod similar to state anti-recidivism programs.
The Respondent's concept of the FSA is a scant incentive, considering that

the RNAS says that pre-FSA only 25% of inmates participated in programming.
Case 2:21-cv-00268-WBS-DMC Document 1 Filed 02/11/21 Page 10 of 26

Even more important, the Respondent cannot possibly offer even the
minimal level of Programming and Activities for our model prisoner. Most
Programming classes involve cognitive behavior modification and must be
taught by trained professionals: Anger Management, drug classes, or
parenting classes. Ordinary correctional officers cannot teach these
classes. Inmates cannot teach them. Most of these classes have long waiting
lists already. Activities classes can be taught by inmates; a few Programming
classes such as GED could also be taught by prisoners, but there is a very
limited pool of prisoners who are capable of taking on such assignments.
And what about classroom space? Respondent is not building any classrooms.
No, under the Respondent's interpretation of the FSA, the earned credit system
would be an abject failure. This renders the Respondent's interpretation of
the statute invalid, and contrary to Congress' intent.

Respondent's list of “approved” Activities is likewise very thin. Other
than English as a Second Language or dyslexia classes, the “approved"
Activities only offer a limited number of hours of participation. Nearly
all of those Activities are designed for disabled, chronically 111 or
inmates with specialized needs not common to the vast majority of the
inmate pupulation. A "productive activity” is any activity that keeps an
inmate busy in “productive” ways. That includes satisfactory performance
at a prison job or other activities assigned by the Unit Team.

CONCLUSION

In conclusion, Petitioner has established that he is clearly entitled
to relief and requests that the Court order Respondent to immediately
release him to either home confinment, halfway house or early release to
supervised release, as determined in the discretion of Respondent.

Respectfully submitted,

M/27/

 

on Matecki
Dated: 10
Case 2:21-cv-00268-WBS-DMC Document1 Filed 02/11/21 Page 11 of 26

VERIFICATION

The undersigned verifies that the foregoing Petition is true and correct
to the best of his knowledge, information and belief.

Dem 8» °%27/2)

son] Matecki
Dated:

 

11
Case 2:21-cv-00268-WBS-DMC Document1 Filed 02/11/21 Page 12 of 26

EXHIBIT 1
to
MATECKI v. THOMPSON

Administrative Remedy Record
, ¥ ' ms ? '
Case 2:21-cv-00268-WBS-DMC Document1 Filed 02/11/21 Page 13 of 26

BP~A0148 INMATE REQUEST TO STAFF cpFRM
JUNE 10

U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS

 

 

 

TO: (Name and Title of Staff Member) DATE:
Case Manager Carey _January 20, 2021
FROM: .
Jason Matecki REGISTER NO. 72821-097
WORK ASSIGNMENT: . 2 ea
none CAMP C-A

 

 

 

Continue on back, if necessary. Your failore to be specific may result in ae setion’
taken. If necessary, you will be interviewed in order to eu ces fully. csposd te vue
’ successfully respond to your
request.
This is my request to have my time credits applied under the First ‘Step Act. I
understand that the BOP's policy is that it is not required to apply time credits
until January 15. 2022. Recent court cases have held against the BOP. Goodman v.
Ortiz, 2020 US Dist LEXIS 153874 (DNJ 8/25/20) and O'Bryan v. Cox, 4:20-cv-04183-LLP
(DSD 1/12/21). In Goodman, the court stacked the prisoner's home confinement 7
halfway house time on his 4 months of earned credits. Based on my GTC rélease date
of September 10,2022 and the 6 months home confinement under 3624(c), I am just
about ready to be sent to home confinement/halfway house/early release to supervised
release, since I have been programming since December 21, 2018 other than time
spent in quarantine.

I recognize that you cannot approve this based on BOP policy, so I request that

you reject me quickly and let me go up the administrative remedy latter and attempt
to exhaust remedies. However, since this is a policy position of the BOP, I am
not required to exhaust. remedies under the Fraley case, 1 F. 3d 924, 925 (9th Cir. 1991).

(Do not write below this line)

DISPOSITION: SS

 

Signature Staff Member Date

 

 

Record Copy - File; Copy ~- Inmate

PDF Prescribed by P5511

This form replaces BP~148.070 dated Oct 86
and BP-S148.070 APR 94 : ,

FRLE IN SECTION 6 UNLESS APPROPRIATE FOR Prasaibatbhy FOLDER SECTION 6

 
Case 2:21-cv-00268-WBS-DMC Document1 Filed 02/11/21 Page 14 of 26

EXHIBIT 2
to
MATECKI v. THOMPSON

PROGRAMMING AND ACTIVITIES RECORD
21-cv-00268-WBS-DMC Document1 Filed 02/11/21 Page 15 of 26

Case 2

y JO 2 abeg

(Adod ayewul) malrey weibold - Ueig Speen pezijenplAiput

1Z0Z-0-1.0 40 se eyeQ Auas

 

 

 

  

  

“0202-P0-Lt UO dOS BuopeH [O34 12 peAWwe IMOSL VW SI2WU}

MMBIAO/ ISR] e5UIs Ss8iBold

 

xs FIED ON ae tueig uawsed MAN

 

        

 

Zs LIIdWOD

VIN :sujuOU g yseq - sysodag puny ys
oe sided eukeg

 
 

aa SHLNOW 9 LSU NI IGVW SLNFALSNOYV ON ow
S1VIGSWAI 000s oo 001$
aourjeg qunowy

  

     

    

Snyeys

        

   

puopebiigg |roveuta
juoW 9 }sed sjuawAed
QaayDV = ‘UoIspag aye}

LdWod

 

00°0$ :equRjeg uoNeBII9
ATYSLEVND ‘Aouenbaly4
810Z-02-F0 ‘HEIS

oo'szs

GALAIdNOO-dS4y ONVNIS yuewubissy dyd

 

    

 

ALITANOD/LAL ONG SAUN

0202z-S0-£0 dWO9 UN
BL02-22--0 ATIONMSNI ASVA13Y LZ9E OSN gL AGIOS TANI
6L0Z-€2-40 SLAIMNOS NOLLVONGa Snwa dWoo 03
8102-¥2-20 G3NIN93d LWYL ONYG LN3GIS3Y 1940 dvd

 

yeIS

uonduoseg

 

6102-90-80 ADIAUAS GOO4 YOs daYv319 S/4 SBA
6102-90-20 ALNO YVINOSY-YLS3Y WOIdSW ON ALNa 934
OZ02-6h-bt BAILVOSAN SLINSSY-LSAL 64-GIAOD 93N 1-619
OZO02-PO-LE GSNILNVYYND 6L-CIAOD YVND-6LD

 

ueIS

   

    

2402-82-44
2402-22-14
yeIS

HLWaAH WLINAW- Sev

AYVO DINOYHD J 1dWIS YO AHL TVaH baYvo

 

6102-82-01

    

| ll 93827) AolsH auldiasic]
SLSL-SLZL NOW al¥dad LIGaYD

     

6102-€2-60

 

3 dos SVL
6L02-LE-ZL 6102-10-10 SLSL-SLZL M €ObY SYSLSVALSVOL 3 dos AVL
Oz0z-S0-€0 6102-50-05 SLPOD O€60-002 HL/L dVOYN dAVO 2 dos dvi
0z0z-92-£0 6102-02-2E dWV9 - SNOIL937434 2 dos AVL
O20z-82-£0 0202-90-€0 0002-0090 ONIN VM :O3y dAVO M dos AVL
0202-04-10 6102-0€-2b SLbO 0011-006 HU/L VN dNVD 2 dos svi
0202-P4-Z0 0202-11-10 GLPO 0014-006 HL/L YN dV. 2 dos avl
0202-020 0202-51-20 SL¥O 0011-006 HL/L VN dNVO 3 dos svi
0202-0L-10 6L0Z-0€-ZE GLO 006-002 HULL Vv dNVD 3 dos jvVL
0202-PL-ZO 0202-11-10 $+ 006-002 HU/L VV dNVD 3 dos jvL
0202-020 0z02-S1-2zO G10 006-002 HU/L Vv dNVD 3 dos svi
6L02-LE-Zb 6L02-82-0L SLSE-GLZL NOW Ylvday LIdaYyo 3 dos AVL
0207-20 O20z-€2z-40 GIAOS SYMM LOSLOYd OL MOH :30¥ 3 NSA
0202-250 0z0z-21-S0 VOILOUVLNY 8 OLLOYY :-30V 3 NAA
OZ0z-0L-90 0202-01-90 SLS3YOd LOALOd OL S3ADIAIG-S90V 3 NSA
OzOz-ZE-90 0202-20-90 #193443 AAT. SHL -3DW 3 NAW
O20Z-S0-90 0c02-r0-90 SYOMYYM 1S07 S.AOVHLYVO -30V 3 NAA

dois yes uoydiosag uonoy peyans|

 

TZ0Z-€0-TO *e9"q Wee,
6ZTPe0z0 *zoNaNoaS

L60-TZ8tL NOSWE ‘IMOSLYW ‘OQeNMIT AOR ST uRTE
suoBTAg JO neeang [wzepeg / Bo; Aen Jo -ydeq

(Adog ayewuj) = MolAay wesbo2g - ue|g SpaaN PIZHeNPIAIpU|

 

 

1202-v0-1.0 40 se eyeq Anues

 

 

 

jo} abeg {Adog ayewul) maray wesBold - Ue} SPEaN PezeNplAlpUy
0z02-11-90 0202-r0-90 LANVId UNO ONINYYM Z09 ‘300
0202-22-50 0202Z-02-S0 ADOTOISAHd ONY ANOWWLYNY ‘30
0202-84-90 0207-11-90 SHONVOIOA 4O SONOS “30
0202-62-90 0202-62-90 ONILNNODOY 4O SONVLUOdMI ‘30V
0202-22-20 0202-60-90 ASNOH SLIM SHL SCISNI :30¥
0202-22-20 0z0z-S2-90 SASNOW MONS 4O SNIDINO “SOV
0202-22-20 0202-20-90 AWM AXTIN FHL AGISNI ‘30
0202-81-S0 0z02-81-S0 SOILATHLY - LASML Va 3NO :30¥
0202-02-90 0z0z-02-90 ASNOdS3u GIAOS S.WORaNW:30V
0202-20-80 0202-v0-90 SWY39 ONIONGSY ‘SSSNTISM
0202-€0-80 0202-60-20 ASNUNOP ONIZVNY S.41agNH “30v
0202-£0-80 0z0z-20-20 “SYOLVOFud YAdNS'3OV
0202-82-20 0202-82-20 LSAND WNHA3LA $.1dA93 “OV
02z02-€2-20 0z02-€2-20 QuvdOS1 ATANNNA SHL 0"
0202-S0-80 0z02-0¢-90 SM NI FUVO HLWSH - ONOIS "BOW
0202-S0-20 0202-62-90 M14 FHL SA SNUIAWNOUOD ‘OV
0202-90-80 0202-20-20 SUAdIA - SUOLVCAud Y3AdNS:30V
0202-90-80 0202-¥0-90 LNAWAOWNVW AFNOW :€9 ddd
0202-12-20 0z0z-12-20 SL3YOAS TWNid S.LAL ONDA OW
0202-21-80 0202-62-90 SHONVNIJ HNOA LOALONd e#dda
oz02-€1-80 0202-€1-80 é31dO3d GNV SOLINOSOW ‘30
oz0z-ri-80 0202-r1-80 BOWLNVACY YNOALIGSIYD:E9 dd
0202-20-01 0202-£0-60 NOILWZITIAID JO HLutd -30V
0202-91-60 0202-91-60 NIOOLIG 4O ASIY ONY 4Sty “OV
0z0z-LL-80 0202-11-80 AGO@ ONIAI SH SGISNI ‘DV
0z02-02-80 0202-02-80 SEUVO:SATNISTION TOIDOTOIE:3OV
0202-€1-80 0202-€1-80 NOINIdO NV SAVH OL MOH :30¥
0202-€F-OL 0202-90-80 FUNLYN JO S30NOs AV
02z02-€t-O1 0z02-€0-60 ODNVAYHO SHL OLN! :30v
0202-€L-OL 0202-11-80 VOO3W ACISNt :30V
0202-S4-01 0202-91-60 S3IY3SLSAW 8 SHLAW LNSIONY:30¥
0202-€0-44 0Z0Z-€0-14 ¢ADYANA TWILNLOd SI LWHM “30v
0202-62-01 0202-62-01 SOINOLHOAL ALV1d 4O ANOSHL'30V
0202-42-21 0202-62-01 SUNESNID JONLSNL 4O 3sIT-IOW
0202-12-24 0202-02-01 3WOX JO HLuld -G31Nw ANOY :30¥
0z0z-£0-14 OZO0Z-€0-LL EVO UNOA SI_LWHM:S# LYD ddd
LN3YYND 0z02-v0-90 AGOg ONY GNIW AHLTV3H :19 ddd

oeoo0oo00o00UOKCUOVUKOOCOKVCVeVOVe COO KeO OOOO oOKCKCOOUKU MAO OCUONU

N3W
NAW
NAW
NAW
N3w
N3W
N3N
N3W
Naw
N3W
N3W
N3W
N3W
N3W
N3W
N3W
N3W
N3W
NSW
N3W
NaN
NAW
N3W
NAW
NAW
N3W
Naw
NAW
N3N
N3W
N3W
N3W
N3W
N3W
N3W
N3W
N3W

 

 

    

    

 

 

 

 

     

 

   

dos yes uonjdiosag uoyoy joejqns
a Ha |) Sesuineg uoleonp3

2U02-bL-2b WNOTdi SH YO G49 GAL3SIdWOD SVH G39 u3H

2102-62-11 INAI0140Ud HSMON] SVH 1s3 43H

yes uonduosag juawubdissy pey

Ac Lopeuuojy Uoieonps jueLNS

OzOz-Et-Lb ORV dNVo ows 43H

 

HES

 

  

 

speway

  

 
  

b26b-22-S0 | ‘UIE 4

    

   

jo jeg
6p caby
Zb02-22-bL / ASL dO@sadd = -sMeS YNG L60-TZ8ZL ON Ja}sIBay
WH 499 “PUIW 18y “old NOSVf ‘THOSLVAN  :eweN
2202-01-60 :8e ‘12y ‘fold }O4 ONOTHSH MSH :Auiioey

 

C60-T782L NOSYD ‘IMDELVWN 'eQUMUT JOF By UETE
BuCS}2g JO Neeing Terepeg / eo;ienp Jo -ydeq

(Adop eyewu]) Maley wesBolg - ue[g SpaeN pezeNpIAIpU;

TZOZ-€0-TO *93eq Weezy
67Tps070 *HONaNOES

 

 
Case 2:21-cv-00268-WBS-DMC Document1 Filed 02/11/21 Page 16 of 26

y30¢ abeg

(Adog eyeuruy) majay werfolg - ueid Speen pazyenpMIpUt LZ0Z-b0" 10 $0 se eyeq Anuas

 

 

 

Niro
Or Ong

“OB ROI 2oye Comdtiuny (EOD eA JO HOM OF SUB KOS LA SEU

 

“ety G] DQE}des2z ue CaSSe; payed Kosar’ seemacin Gre SOSSEPD PAPULUALLOOA FOULS Gy ft

 

, _ Squautines

me |

 

 

—

TEOT-EO-TO *OQNg GUE
6tTsseto tgonundue

rer

____ quntiteaPid SHON
“zzowtn Aq Seven |
Sfeog waa, Buoy

“QyRayTUSS UG INCA Jo Adie? pOyT0I WO paUISpe DF ULNQG “uoNsanpS WON JIVLSS Woy Isa Pus ONDWadS SITald: |

B12OH MOIAGY LUesHOUd xo

LGO-TZETL NOOWL “IMSL teQeaay J0y UT UETE
suomyaq go Husrmg tesepeg / eaTaett 36 ‘Aaded fv

{Adog syewu)  mayaey wesfoug- uti SPION PaZTENpIAIpyy

 
Case 2:21-cv-00268-WBS-DMC Document1 Filed 02/11/21 Page 17 of 26

 

 

 

Individualized Reentry Plan - Program Review (Inmate Copy) SEQUENCE: 02084129
Dept. of Justice / Federal Bureau of Prisons Team Date: 02-11-2020
Plan is for inmate: MATECKI, JASON 172821-097
Facility: TAF TAFT Cl Proj. Rel. Date: 09-10-2022
Name: MATECKI, JASON Proj. Rel. Mthd: GCT REL
Register No.: 72821-097 DNA Status: PREBOP TST / 11-27-2017
Age: 48

Date of Birth: 05-22-1971

  

 

  
   

 

 

 

Detaining Agency Remarks

NO DETAINER

Cu

Facl Assignment Description Start

TAF CWHAS/S CAMP WAREHOUSE 0730-1530 S/S 08-08-2019
Assignment Description Start

TAF ESL HAS ENGLISH PROFICIENT 11-29-2017

TAF GED HAS COMPLETED GED OR HS DIPLOMA 12-11-2017

   
 

Description Start Stop

 

TAF CREDIT REPAIR MON 1215-1515 10-28-2019 CURRENT
TAF CAMP NRDAP T/TH 700-0930 CC415 10-05-2019 CURRENT
TAF REFLECTIONS - CAMP 12-20-2019 CURRENT
TAF SCP c TOASTMASTERS R103 W 1215-1515 01-01-2019 12-31-2019

09-23-2019 10-28-2019

  
  

TAF SCP Cc CREDIT REPAIR MON 1215-1515

 
   

 
 

   

 

Hearing Date Prohibited Acts
“* NO INCIDENT REPORTS FOUND IN LAST 6 MONTHS **

            

 

et
pesky) cc AS SIGH oe a
Assignment Description Start
CARE1 HEALTHY OR SIMPLE CHRONIC CARE 11-27-2017
CARE1-MH CARE1-MENTAL HEALTH 11-28-2017

      

   
 

EE

Assignment

   

‘Description _ "Start

 

 
  

REG DUTY NO MEDICAL RESTR--REGULAR DUTY 08-06-2019
YES F/S CLEARED FOR FOOD SERVICE 08-06-2019

Aue st

     

Assignment Description Start

      

 

DAP DECL RESIDENT DRUG TRMT DECLINED 07-24-2018
ED COMP DRUG EDUCATION COMPLETE 01-23-2019
INELIGIBLE 18 USC 3621 RELEASE INELIGIBLE 01-22-2018

NR PART NRES DRUG COUNSEL PARTICIPANT 10-05-2019

  
 

Most Recent Payment Plan

 

FRP Assignment: COMPLT FINANC RESP-COMPLETED Start: 04-20-2018
Inmate Decision: AGREED $25.00 Frequency: QUARTERLY
Payments past 6 months: $0.00 Obligation Balance: $0.00

 
   
 

    
 

a

    

     

     

Amount Balance Pay: ble Status

 

1 ASSMT $100.00 $0.00 IMMEDIATE COMPLETEDZ
“* NO ADJUSTMENTS MADE IN LAST 6 MONTHS **

 

 

Sentry Data as of 02-11-2020 Individualized Reentry Pian - Program Review (Inmate Copy) Page 1 of 3
Case 2:21-cv-00268-WBS-DMC Document1 Filed 02/11/21 Page 18 of 26

 

Individualized Reentry Plan - Program Review (Inmate Copy) SEQUENCE: 02084129
Dept. of Justice / Federal Bureau of Prisons Team Date: 02-11-2020
Plan is for inmate: MATECKI, JASON 72821-097

 

[Most Recent Payment Plan
Trust Fund Deposits - Past 6 months: $7,365.35 Payments commensurate ? N
New Payment Plan: Inmate is FRP complete as of 4-20-18. |

He has maintained clear conduct since his last scheduled program review. He maintains good work evaluations based on his overall work ethic. He
communicates with mother regularly. He is currently enrolled in Credit Repair course, NRDAP, and Reflections. He has completed Toast Masters.

EOE

Maintain clear conduct. Seek medical, psychology, counseling, and religious services as needed. Enroll in Credit Repair, Freedom from Drugs, and

 

Basic Automotive. Continue participation in NRDAP. Watch callouts daily and report on time. When notified, attend RPP courses.

 

Management decision - Will review 17-19 months prior to the inmates release in accordance with the second chance act of 2007..
Consideration has been given for Five Factor Review (Second Chance Act):

- Facility Resources

- Offense

- Prisoner

- Court Statement

- Sentencing Commission

   

407/408 reviewed.
PREA reviewed.
PP41 reviewed.
Next pgm 08/2020.

 

 

 

 

Sentry Data as of 02-11-2020 Individualized Reentry Plan - Program Review (Inmate Copy) Page 2 of 3
Case 2:21-cv-00268-WBS-DMC Document1 Filed 02/11/21 Page 19 of 26

 

 

 

Individualized Reentry Plan - Program Review (Inmate Copy) SEQUENCE: 02084129
Dept. of Justice / Federal Bureau of Prisons Team Date: 02-11-2020
Plan is for inmate: MATECKI, JASON 72821-097
Name: MATECKI, JASON DNA Status: PREBOP TST / 11-27-2017
Register No.: 72821-097
Age: 48

Date of Birth: 05-22-1971

er

Inmate \qufrecki, JASON. Register No.: 72821-097)

2-N-Z0

Date

fager

OD. \l Beaa MQ Dr» Do

Date Date

 

 

Individualized Reentry Pian - Program Review (Inmate Copy) Page 3 of 3
Case 2:21-cv-00268-@s-Duc Document 1 Filed 021 Page 20 of 26

 

 

 

Individualized Reentry Plan - Program Review (Inmate Copy) SEQUENCE: 02084129
Dept. of Justice / Federal Bureau of Prisons Team Date: 08-22-2019
Plan is for inmate: MATECKI, JASON 72821-097
Facility: TAF TAFT Cl Proj. Rel. Date: 10-23-2022
Name: MATECKI, JASON Proj. Rel. Mthd: GCT REL
Register No.: 72821-097 DNA Status: PREBOP TST / 11-27-2017
Age: 48

Date of Birth: 05-22-1971

Remarks

 

 

 
 
   

 
 
   

   
  

Description Start
CAMP WAREHOUSE 0730-1530 S/S 08-08-2019

Assignment
TAF C WHA SIS

sus

 

Facl Assignment Description Start

 

TAF ESt HAS ENGLISH PROFICIENT 11-29-2017

TAF GED HAS COMPLETED GED OR HS DIPLOMA 12-11-2017

 
 
  

 

Description

 

Hearing Date Prohibited Acts

 
  

 

 
   

 

Assignment Description Start
CARE1 HEALTHY OR SIMPLE CHRONIC CARE 11-27-2017
CARE1-MH

 
 

11-28-2017

 
 

 

Assignment Description Start
REG DUTY NO MEDICAL RESTR--REGULAR DUTY 08-06-2019

YES F/S CLEARED FOR FOOD SERVICE 08-06-2019

     
   

   
    
 

Eee

   
   

 

Assignment Description Start

DAP DECL RESIDENT DRUG TRMT DECLINED 07-24-2018

ED COMP DRUG EDUCATION COMPLETE 01-23-2019

INELIGIBLE 18 USC 3621 RELEASE INELIGIBLE 01-22-2018 :
NR WAIT NRES DRUG TMT WAITING 11-16-2018 | |

Most Recent Payment Plan

 

 

FRP Assignment: COMPLT  FINANC RESP-COMPLETED Start: 04-20-2018
Inmate Decision: AGREED $25.00 Frequency: QUARTERLY

Payments past 6 months: $0.00 Obligation Balance: $0.00

 
 
  
 

 

Type Amount Balance Payable Status
1 ASSMT $100.00 $0.00 IMMEDIATE COMPLETEDZ
** NO ADJUSTMENTS MADE IN LAST 6 MONTHS **

 

   

Trust Fund Deposits - Past 6 months: $4,517.30
New Payment Plan: Inmate is FRP complete as of 4-20-18.

Payments commensurate ? N

 

 

      

ASS De =

Sentry Data as of 08-22-2019 Individualized Reentry Plan - Program Review (Inmate Copy) Page 1 of 3
Case 2:21-cv-00268-@s-Duc Document 1 Filed 021 @ Page 21 of 26

 

Individualized Reentry Plan - Program Review (Inmate Copy) SEQUENCE: 02084129

Dept. of Justice / Federal Bureau of Prisons Team Date: 08-22-2019
Plan is for inmate: MATECKI, JASON 72821-097

 

Transfer from Sheridan.

Maintain clear conduct. Seek medical, psych, counseling, and religious services as needed. Report to callouts on time and check them daily. Enroll in
NRDAP and freedom from drugs. Read and comprehend A&O handbook. When notified, report to RPP courses. Enroll in job resume course.

   

i

Complete a course by 12/2019. Establish strong family ties utilizing phones, email, mail, and visits by 09/2019. Maintain
personal hygiene through 10/2022.

 

We

high level of living area and

 

No.

Management decision - Will review 17-19 months prior to the inmates release in accordance with the second chance act of 2007..
Consideration has been given for Five Factor Review (Second Chance Act):

- Facility Resources

- Offense

- Prisoner

- Court Statement

- Sentencing Commission

 
   

407/408 reviewed.
PREA reviewed.
PP41 reviewed.
Next pgm 02/2020.

 

 

 

 

Sentry Data as of 08-22-2019 Individualized Reentry Plan - Program Review (Inmate Copy) Page 2 of 3
Case 2:21-cv-00268-@s-puc Document 1 Filed 021 @® Page 22 of 26

 

 

 

Individualized Reentry Plan - Program Review (Inmate Copy) SEQUENCE: 02084129
Dept. of Justice / Federal Bureau of Prisons Team Date: 08-22-2019
Plan is for inmate: MATECKI, JASON 72821-097
Name: MATECKI, JASON DNA Status: PREBOP TST / 11-27-2017
Register No.: 72821-097
Age: 48

Date of Birth: 05-22-1971

I6M /

Inmate (MATECKI, JASON. Register No.: 72821-097)

8-22.49

Date

pee CAC
Uni Chairperson e Marfager

OS OQE2ANT CQO 1 T

Date Date

 

 

 

Individualized Reentry Plan - Program Review (inmate Copy) Page 3 of 3
 

Case 2:21-cv-00268-WBS-DMC Document1 Filed 02/11/21 Page 23 of 26

 

€ 50 7 beg {Adod ayewuj) moinay weifoig - Ue}g Aquasy pazijenpiaipul 6102-6Z-GO Jo se Byeg Anuas € jo 4 aed (Adog ajyewu}) Malvay weibosd - Ueid Aquaay poZieEnpiAipul

6102Z-62-G0 Jo se Bye Auag

 

 

  
  
  

 
  
  
   

 

+e BRP ON ., ‘Weld jueUAeY MAN
WN é sFeinsuawuuos squowAed ; 00°2Z0'rS ‘SUJLOW g yseq - Ssodeq puny ISM.

   
 

«» SHLNOW 9 LST NI FOV SLNIWLSNPOY ON ow
ZQSLTIGWCO ALYIGSII o0'0S oo'001s iwssy L
smeis aqeseg yunouny odA

       

  

 

00'0$ ‘aouejeg uonebyqo 00°o$ ‘stquow gjsed sjuowAed
ATSSLYWND ‘Aouenbal4 ao'sz$ GasNOY = -UolstHaq ayewUy
8302-02-40 -HEIS 313 1dWOD-dS3y ONVNIS = LId WOOD uewuUBissy dud

 
   
 

BlLOZ-OL-tL SONLLUIVM LAL ONG STUN ALIVM YN

 

 

BL0z-zz-10 FIGIONINI SSVIITY tZ9e SN st TISIOMINI

GLOTEZ10 31LI1dWO9 NO”LWoONaa ONG dwoo aa

8402-92-20 G3NITOIO LHL ONG LNAGISSY 03d dvd
BPRS uonduoseg

 

  

Lb02-PO-ZE AIANAS GOOs NOs dayva19 Sid S3A

 

Lb0%-r0-Zt ALN YWINOIY-YLSIY TWOIdIW ON Aung 934
uogduoseq

   

HEIs

 
   

 

 

Hs av smeis On

£10%-82-$b HLTWaH TWiINSW-} ayo HUFL Seo
2402-22-41 3YVO OINOYHD TIANIS YO AHLIVaH lauvo
yeIS uoyduosa;

 

 

      

   

 
 

 

& IBISSY ’
oe SHLNOW 9 S077 NI GNNO4 SLYOdFY LNIGIONI ON a
SPY PoHgYyord eyeq Buyesy

 

 

s+ PALOUG S2JOU ON ,,.

 

 

         
    

 
 
  

 

 

 

 

 

      

 

 

             

 

 

 

 

 

 

 

 

 

 

 
 
 

 

 

 

 

 

   
 
 

 

 

 

UossSRUUOD GuRnUSWas -
WiawayAS nodD - 3 POSES | oy ee 8 Cee eo
souosld - £b02-bE-2b YWOTdId SH ¥O 039 GaLFIdWOD SVH da9 3HS
soanosey hula - £40z-62-11 LN3IDIJOud HSITONS SvH 183 HS
:Qa¥y a2ueyg puczes) MalAey JOEY SAI, 10) UAB Ua9q Sey LoneJepIsuoD yes uogdioseq
“Cid Woy siQuOW G1-2) SSNOSIp jj - UOISDap jusaBeuaW Te Se
ON Se HOP BUI
= ae BLOZ-80-10 BOINYIS GOs dos
“aseaja) uodn sesodind a4) eyeOMTNES YK WeIgO > HES uondioseq
“suaAojdwwe episyno Joy auunsal dojeAep puke Jes gor puayy ee ee
“(sdoysyom 9) wesBolg ‘der ‘Jey au] ayojdwoD
“x esnge souR|sqns ajadwuoD
SMeWOY Anuaby Buuleleq|
Dee : UIESO
“dvd “S8y-UON LL6L-22-SO = ug jo a1eq
By :eby
Lb0%-Z2-bb J LSL dOGAd = ‘sMeIS YNG L60-TZBZL VON JoysiBoy
LPs Be & . “ : Jay LOO “PU ‘Ted “fold NOSVf ‘DIOSLVA  :eWeN
[ “Q00'ES PeABS “d¥d “S2U-UON JO; yar UO SUIBIaY "py Snug paje|dwed “peduy] WADIA ty [OuUe OU Pq "OSS pAIeY ZZ0Z-EZ-0L  :318C '19y fog IO4 NVOIMSHS SHS Aue
L60-T787L HOSWE ‘TMOMLYN +eQuMIF 203 ST UeTd L60-T287L NOSWE ‘IMDELYN i23NmUT x03 SF UNTd
6TOZ-O£-SO :93eq Weay suosy;id JO Neeing Tezepeg / BOTASNE Jo “Iadeq 6TOZ-0€-G0 *aReq Weel guosyzd JO nverng Tezepag / er; Jeng Jo -3deq
6ZT¥80z0 *BONEOaS (Adog ayewul) Mataey weiBoid - ue[d Ajueay paziyjenpiaipuy 6ZT¥8070 *BONENOES (Adoo ayewu)) MajAey weiholg - uejg Ajuesy pezienpiAipul

 
 

 

 

 

 

 

 
Case 2:21-cv-00268-WBS-DMC Document1 Filed 02/11/21 Page 24 of 26 .

SHEAO 540*23 * SENTENCE MONITORING * 10-30-2018
PAGE 002 OF 002 * COMPUTATION DATA * 15:44:17
AS OF 10-30-2018

REGNO..: 72821-097 NAME: MATECKI, JASON

wenn ene ne Ha een CURRENT COMPUTATION NO: 010 --------------------------

COMPUTATION 010 WAS LAST UPDATED ON 11-16-2017 AT DSC AUTOMATICALLY
COMPUTATION CERTIFIED ON 11-16-2017 BY DESIG/SENTENCE COMPUTATION CTR

THE FOLLOWING JUDGMENTS, WARRANTS AND OBLIGATIONS ARE INCLUDED IN
CURRENT COMPUTATION 010: 010 010

DATE COMPUTATION BEGAN..........: 10-27-2017
TOTAL TERM IN EFFECT............: 75 MONTHS
TOTAL TERM IN EFFECT CONVERTED. .: 6 YEARS 3 MONTHS
EARLIEST DATE OF OFFENSE........: 04-21-2015
JAIL CREDIT............+.e++++++: FROM DATE THRU DATE j

04-21-2015 04-21-2015,

08-26-2015 12-10-2015 [bOl

08-30-2017 10-26-2017 &

~ 0
TOTAL PRIOR CREDIT TIME.........: 166 27 Fess (
TOTAL INOPERATIVE TIME..........: 0
TOTAL GCT EARNED AND PROJECTED..: 294 > 296(firer sret Act)
TOTAL GCT BARNED..............+.: 54
STATUTORY RELEASE DATE PROJECTED: 10-23-2022
EXPIRATION FULL TERM DATE.......: 08-13-2023
TIME SERVED......-0.0cecceeeeeee? 1 YEARS 5 MONTHS 19 DAYS
PERCENTAGE OF FULL TERM SERVED..: 23.4
PROJECTED SATISFACTION DATE.....: 10-23-2022 (9- _ > 7)
PROJECTED SATISFACTION METHOD...: GCT REL o 89 22 ErRcT crepAci
S70

Tues 4-30-lq BR DAYS SeevEd
By 1238-19 462 DAYS SeeveD

By 12-3I-19 SSR DAYS eft Eer's ieee zz Reta)
SEA 53 ¢ JUNE v@l‘z

Ci WE I4i20)

GO000 TRANSACTION SUCCESSFULLY COMPLETED
Case 2:21-cv-00268-WBS-DMC Document1 Filed 02/11/21 Page 25 of 26

Jason Matecki

Register No. 72821-097

FCI Herlong Satellite Camp

P. O. Box 800

Herlong CA 96113

Petitioner in Propria Persona

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

JASON MATECKI, Case no.

 

)
)
Petitioner, ) DECLARATION OF JASON MATECKI IN
) SUPPORT OF PETITION FOR HABEAS
Ve ) CORPUS
)
PAUL THOMPSON, WARDEN, )
)
Respondent. )
DECLARATION

I, Jason Matecki, declare as follows:

1. I am the Petitioner in the above-captioned proceeding. I have personal
knowledge of the facts set forth herein, and if necessary I could testify
to the truthfulness of the same in any court of law.

2. At the time the First Step Act of 2018 was enacted on December 21, 2018,
I was encarcerated at FCI Sheridan. I read this law and understood by its
plain language that I could reduce my incarceration by participating in
evidence~based recidivism reduction programs and productive activities.
I dutifully participated in a number of classes suggested by the unit team
at Sheridan, believing that by doing so I would earn time credits. I also
worked in the kitchen in a Grade 2 job, primarily involved with maintaining
the deep fryers or other equipment. I was transferred to Taft Correctional
Institution in July 2019. Shortly after my arrival, I was assigned to work

in the warehouse, where I held a Grade 1 job of forklift operator. I also
Case 2:21-cv-00268-WBS-DMC Document 1. Filed 02/11/21 Page 26 of 26

actively participated in productive activities at Taft. My case manager,
Mr. Monge, expressly told me that the activities I participated in were
earning time credits, and encouraged me to participate. I did participate
in reliance on his assurances. I was transferred to my current place of
incarceration in April 2020, although I spent a number of months in
holdover at Mendota FCI. I also participated in productive activities at
Mendota, after being assured by the Education Coordinator Ms. Mendoza

that I was thereby earning time credits. A copy of the BOP record of my
activities to earn time credits is attached as Exhibit 2 to the Petition.

3. At team meetings held on February 11, 2020 and January 3, 2021,

I was informed that I continued to be eligible to earn time credits and that
my PATTERN score was Minimum.

4. After giving effect to the extra 7 days of good conduct time per
year provided for in the First Step Act, my projected release date is
September 10, 2022. I was recently awarded 12 months of halfway house time,
so my date schéduled for transfer to halfway house is September 10, 2021.

5e I have attached a true copy of my efforts to date to exhaust my
administrative remedies as Exhibit 1 to the Petition.

I declare the foregoing is true and correct under penalty of perjury.

BO Voz /2.|

Matecki

 
   
